DECISION AND JUDGMENT ENTRY
{¶ 1} This case is before the court on appeal from a judgment of the Bowling Green Municipal Court. Appellant, Jennifer L. Ullum, was found guilty of and sentenced for operating a motor vehicle while under the influence of alcohol, a violation of Bowling Green Municipal Code 73.01(A)(1).
 {¶ 2} Pursuant to 6th Dist.Loc.App.R. 12(C) this cause is hereby assigned to this court's accelerated docket.
 {¶ 3} During the course of the proceedings below, appellant filed a motion asking the municipal court to suppress evidence obtained as the result of her warrantless stop, detention, search, seizure, and arrest. Appellant alleged, among other things, that the Bowling Green police officer who effectuated her arrest lacked a lawful cause to stop and detain her in violation of the Fourth Amendment to the United States Constitution, as applied to the states through the Fourteenth Amendment. The trial court denied appellant's motion to suppress. Appellant appeals this denial and raises the following assignment of error:
 {¶ 4} "The trial court erred in denying appellant's motion to suppress all evidence obtained by law enforcement as a result of appellant's warrantless and unlawful stop, detention, search and seizure and arrest in violation of appellant's rights under the Fourth andFourteenth Amendments and Section 14, Article I of the Ohio Constitution."
 {¶ 5} Although appellant's assignment of error is broadly stated, she raises only one issue for our consideration. She contends that the trial court erred in finding that the officer who arrested her possessed a reasonable, articulable suspicion of criminal activity. She concludes, therefore, that his investigatory stop and detention was unlawful.
 {¶ 6} Upon a complete review of the record, we find that, despite appellant's contentions to the contrary, the case sub judice is indistinguishable from State v. Burchiel (July 29, 1992), Clark App. No. 2855. Accordingly, appellant's sole assignment of error is found not well-taken on the authority of Burchiel.
 {¶ 7} On consideration whereof, the court finds that appellant was not prejudiced or prevented from having a fair trial, and the judgment of the Bowling Green Municipal Court is affirmed. Court costs of this appeal are assessed to appellant.
                           JUDGMENT AFFIRMED.
Peter M. Handwork, P.J., Richard W. Knepper, J., and Mark L. Pietrykowski, J.